Citation Nr: 0416981	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, claimed as secondary to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

In a February 1992 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
cardiovascular disorder, including hypertension, claimed as 
being secondary to PTSD.  The veteran was notified of the 
February 1992 decision and did not appeal, and that decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 19.104 (1991).

The veteran again claimed entitlement to service connection 
for hypertension, as secondary to PTSD, and in a March 2002 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) denied that claim.  The veteran perfected an 
appeal of the March 2002 decision.

In the March 2002 decision the RO denied service connection 
for hypertension without addressing the issue of whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  See 38 U.S.C.A. § 5108 (West 2002).  
Regardless of the RO's characterization of the issue, 
however, the Board is without jurisdiction to consider the 
substantive merits of the claim for service connection in the 
absence of a finding that new and material evidence has been 
received.  The Board finds, therefore, that the proper issue 
on appeal is whether new and material evidence has been 
received to reopen the previously denied claim.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the veteran because the Board 
will be applying a more liberal standard of review than that 
applied by the RO.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
hypertension in February 1992, and that decision is final.

2.  The evidence submitted subsequent to the February 1992 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's service-connected PTSD has caused an 
increase in the severity of the nonservice-connected 
hypertension.


CONCLUSION OF LAW

The hypertension has been aggravated by the service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD has 
aggravated his hypertension, in that the stress caused by 
PTSD results in elevation of his blood pressure.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
For requests to reopen filed on or after August 29, 2001 
(which includes this claim), VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 2002 by informing him of 
the provisions of the VCAA and the evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  The veteran responded to that notice by stating that 
he was aware of the requirements of the VCAA, and that he had 
no additional evidence to submit in support of his claim.

The Board notes that in the February 2002 notice the RO 
informed the veteran of the evidence required to substantiate 
a claim for service connection based on incurrence in 
service, but did not inform him of the evidence necessary to 
support a claim based on secondary service connection.  The 
Board finds, however, that in light of the Board's 
disposition of his appeal, that error is not prejudicial to 
the veteran and that the Board can adjudicate his appeal 
without further development.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (compliance with the VCAA is not 
required if no prejudice is shown to the claimant).

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him a VA medical examination, which included a 
medical opinion regarding the claimed nexus between PTSD and 
the severity of his hypertension.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  Given the disposition of his appeal, 
the Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that no 
additional development would be of assistance to him in 
substantiating his claim.  38 U.S.C.A. § 5103A (West 2002).



Factual Background

The veteran initially claimed entitlement to VA compensation 
benefits in May 1989 for "delayed stress syndrome."  He 
amended his claim in August 1989 to include a claim for 
service connection for a heart condition.  The evidence 
developed in conjunction with that claim included VA and 
private treatment records showing that he had been unemployed 
since 1984 due to multiple physical and mental disorders, 
including diagnoses of anxiety, depression, a mixed 
personality disorder, PTSD, a conversion disorder, a bipolar 
disorder, and a somatoform disorder.

The report of a September 1986 psychiatric evaluation 
indicates that the diagnosis of hypertension was made in 
1980, and that the veteran had received medication for 
hypertension since then.  In summarizing the veteran's 
medical records the psychiatrist noted that the diagnoses of 
PTSD and psychological factors affecting physical condition 
(essential hypertension) had been made in June 1985.  
Psychiatric examinations in April and June 1986, which 
included review of the veteran's medical records, had 
resulted in the expressed finding that his hypertension was 
related to his anxiety, which was diagnosed as a 
psychophysiological cardiovascular reaction manifested by 
labile hypertension.  A July 1985 medical report, however, 
indicated that their was no relationship between the 
hypertension and anxiety.  The psychiatrist conducting the 
evaluation in September 1986 concluded, however, based on 
examination and review of the veteran's medical records, that 
he had anxiety-induced hypertension as well as PTSD that was 
related to his service in Vietnam.  

The medical evidence did not indicate that the veteran had 
any cardiovascular disorder other than hypertension, in that 
extensive testing had failed to reveal any evidence of 
cardiac disease.  His complaints of chest pain were 
attributed to surgery for a pneumothorax in 1984, or the 
conversion disorder.

A VA psychiatric examination in July 1989 resulted in a 
confirmed diagnosis of PTSD that was related to the veteran's 
Vietnam service.  In a December 1989 rating decision the RO 
granted service connection for PTSD, and assigned a 
10 percent rating for the disorder.  The RO also denied 
entitlement to service connection for hypertension with a 
mitral valve prolapse.  In his appeal of that decision the 
veteran contended that service connection should be granted 
for the hypertension because the hypertension was a result of 
PTSD.  The Board affirmed the denial of service connection 
for cardiovascular disease, described as hypertension, in the 
February 1992 decision by finding that the evidence did not 
indicate that the hypertension was due to or the proximate 
result of the service-connected PTSD.

The evidence received subsequent to the February 1992 
decision includes VA treatment records showing the ongoing 
treatment of hypertension.  In addition, the veteran 
continued to received medication (at one time over 22 
different medications) for his various medical and 
psychiatric problems.  The medical records generally indicate 
that with medication his blood pressure was kept within 
normal limits and was described as stable.  When the blood 
pressure was not within normal limits he sought additional 
medication, resulting in him taking three different 
medications for the hypertension.  (In this regard the Board 
notes that a July 1997 VA hospital summary describes the 
veteran's persistent medication-seeking behavior as being 
consistent with his somatoform disorder).  

A June 1999 hospital summary pertaining to the veteran's 
inpatient treatment for PTSD shows that his hypertension was 
aggravated by stress.  

The veteran again claimed entitlement to service connection 
for hypertension as secondary to PTSD in January 2002.  With 
that claim he submitted a medical report from his VA 
physician indicating that his hypertension is more likely 
than not related to his PTSD.

The RO provided the veteran a VA medical examination in March 
2002 for the purpose of obtaining an opinion on whether the 
veteran's hypertension was aggravated by his service-
connected PTSD.  The examiner conducted an examination and 
reviewed the veteran's medical records and provided the 
following opinion:

The question posed is if his hypertension is 
aggravated by his post-traumatic stress disorder.  
Certainly during this interview the veteran did 
appear nervous and his pressure was still elevated 
despite being on antihypertensives from three 
different classes. . . .  He is actually on very 
good doses of all three and there is certainly 
possibility that his post-traumatic stress disorder 
is aggravating his hypertension.  I do not feel 
that his hypertension is purely caused by his post-
traumatic stress disorder as hypertension is very 
prevalent in the African-American population, 
especially the male portion of that population, and 
he does have a family history of hypertension.  
However, would his hypertension be more easily 
controlled without the psychiatric component 
playing into it?  This is a likely situation. . . . 
Currently I would classify his hypertension as 
moderate.  Perhaps if the psychiatric component was 
not aggravating the hypertension, it may even fall 
into a mild category. . . . There is also a 
possibility that if his psychiatric condition is 
better controlled, his hypertensive regimen may not 
require adjustment.

Relevant Laws and Regulations

New and Material Evidence

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 19.104 (1991).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers, that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156 (2003).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Service Connection

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) defined "disability" in this context as impairment 
of earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

New and Material Evidence

The Board denied entitlement to service connection for 
hypertension in February 1992 because the evidence did not 
then show that the hypertension was due to or the proximate 
result of the service-connected PTSD.  See 38 C.F.R. § 3.310 
(1991).  In March 1995 the Court issued its decision in 
Allen, 7 Vet. App. at 448-49, revising the definition of 
"disability" in 38 C.F.R. § 3.310 to include the 
aggravation of a nonservice-connected disability by the 
service-connected impairment.  See Routen v. Brown, 142 F.3d 
1434, 1438 (Fed. Cir. 1998), cert. denied 525 U.S. 962 (1998) 
(there are three methods for reopening a previously denied 
claim--clear and unmistakable error, new and material 
evidence, and an intervening change in the law).

The evidence received subsequent to the February 1992 
decision includes the January 2002 medical report from the 
veteran's VA physician indicating that his hypertension is 
more likely than not related to his PTSD, and the March 2002 
medical opinion showing that it is "certainly possibility 
that his post-traumatic stress disorder is aggravating his 
hypertension."  This evidence is new, in that the evidence 
of record in February 1992 did not show that the service-
connected PTSD was aggravating the hypertension.  The 
evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim (a 
nexus between a service-connected disability and 
hypertension) and it raises a reasonable possibility of 
substantiating the claim.  The Board finds, therefore, that 
new and material evidence has been submitted, and the claim 
of entitlement to service connection for hypertension, 
claimed as secondary to PTSD, is reopened.

Service Connection

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO conducted a de novo 
adjudication of the veteran's claim in the March 2002 rating 
decision and the September 2002 statement of the case.  The 
RO has also provided the veteran with the laws and 
regulations pertaining to service connection, and the veteran 
and his representative submitted arguments and evidence on 
that issue.  The Board finds, in light of the disposition of 
the appeal, that it may consider the substantive merits of 
the claim for service connection without prejudice to the 
veteran.

In the Allen decision the Court determined that the veteran 
is entitled to service connection for any additional 
impairment of earning capacity caused by a service-connected 
disability, regardless of whether the additional impairment 
is a separate disease or injury that was caused by the 
service-connected disorder.  In making that determination the 
Court relied on its prior holding in Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  In the Tobin decision the Court held 
that any increase in the secondary disability that is due to 
the service-connected disability is service-connected, and 
did not distinguish between any increase in disability that 
might result in a higher rating from an increase that did 
not.  In other words, the Court has not determined that the 
incremental increase in the secondary disability must be 
compensable; service connection is warranted for the increase 
in disability if the medical evidence establishes that the 
increase is related to the service-connected disability, 
regardless of the degree of aggravation.  Tobin, 2 Vet. App. 
at 39.  

In the instant appeal the medical evidence shows that 
although the veteran's service-connected PTSD did not cause 
his hypertension, the stress due to PTSD has aggravated his 
hypertension.  The veteran's VA physician stated that his 
hypertension is related to the PTSD, and the VA medical 
examiner in March 2002 found that the PTSD was aggravating 
the hypertension.  The examiner characterized the current 
severity of the veteran's hypertension as moderate, and 
indicated that in the absence of the psychologically-induced 
stress his hypertension might be no more than mild.  

The Board notes that the disability rating to be assigned for 
hypertension is based on analysis of the actual blood 
pressure readings, rather than a description of the 
hypertension as mild or moderate.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  Although a review of the blood 
pressure readings documented in the medical records may or 
may not show that aggravation of the hypertension by PTSD 
supports a compensable rating, the veteran is, nonetheless, 
entitled to service connection for the degree of aggravation 
caused by the service-connected PTSD.  In accordance with 
38 C.F.R. § 3.310, that degree of aggravation is considered a 
part of the PTSD.  The Board finds, therefore, that the 
evidence supports the grant of service connection for the 
degree of increased hypertension that is caused by PTSD.


ORDER

Service connection for the degree of increased hypertension 
that is due to the service-connected PTSD is granted.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



